Citation Nr: 0929715	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  09-23 788	)	DATE
	)
	)


THE ISSUE

Whether a May 23, 1986 decision, in which the Board of 
Veterans' Appeals granted an increased 30 percent rating for 
gastroesophageal reflux and hiatal hernia, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).

[The matters of entitlement to an effective date earlier than 
April 22, 1999, for the resumption of payment of disability 
benefits for service-connected gastroesophageal reflux and 
hiatal hernia, entitlement to an effective date earlier than 
May 1, 2003 for restoration of a 60 percent rating for 
gastroesophageal reflux, hiatal hernia, and irritable bowel 
syndrome, and entitlement to a disability rating higher than 
60 percent for gastroesophageal reflux, hiatal hernia, and 
irritable bowel syndrome, will be addressed in a separate 
decision].


REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


FINDINGS OF FACT

1.  The moving party in this case (a veteran) served on 
active duty from July 1976 to July 1979.

2.  The moving party failed to adequately set forth the 
alleged CUE, or errors, of fact or law in the May 23, 1986 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the moving party has not been provided a notice letter 
with regard to this issue, the United States Court of 
Appeals for Veterans Claims has directed that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to 
claims of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).

In general, Board decisions are subject to revision on the 
grounds of clear and unmistakable error and must be reversed 
or revised if evidence establishes such error.  See 38 
U.S.C.A. § 7111(a) (West 2002).  

Clear and unmistakable error is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a), (b) 
(2008).

Clear and unmistakable error is presented when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  A review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(a), (b) (2008).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the Veteran; the name of the moving 
party if other than the Veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  38 C.F.R. § 
20.1404(a).

The motion must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to filing under this subpart.  38 C.F.R. § 
20.1404(b).

In this case, the moving party alleges, as noted in the June 
2009 CUE motion, and as reiterated by his representative in 
July 2009 written argument, that the Board, in its decision 
of May 23, 1986, assigned the wrong effective date for the 
increased rating granted in that decision, and that the 
Board's error amounts to CUE.  

The Board simply notes that it did not assign any effective 
date in the decision of May 23, 1986.  Therefore, the 
assertion of the moving party that the Board assigned the 
wrong effective date is baseless.  The Board's decision was 
limited to the matter on appeal at that time - entitlement 
to an increased rating.  Although the Board granted an 
increased rating, it made no decision or finding with 
respect to the effective date for the increase, as that 
matter had not yet been addressed by the RO [under 38 C.F.R. 
§ 19.1 (1985), the Board's jurisdiction to address a matter 
is predicated on a prior determination of that matter].  As 
such, the moving party's allegation does not identify any 
error of fact or law in the Board's May 23, 1986 decision.  

The effective date of November 10, 1982, for the increase to 
30 percent for gastroesophageal reflux and hiatal hernia, 
was in fact assigned by the RO in a June 30, 1986 rating 
decision.  The moving party did not appeal that decision.  
Accordingly, the only basis for collateral attack of the 
effective date assigned therein is for the moving party to 
file a CUE claim with the RO under the provisions of 38 
C.F.R. § 3.105(a) (2008).  Unless and until the RO has 
entered a decision on such a motion, and the moving party 
has perfected an appeal of that decision, the Board does not 
have jurisdiction to address the matter of CUE in the June 
30, 1986 RO rating decision. 

No other basis for CUE has been set forth by the moving 
party.  Because the Board finds that the moving party's 
motion fails to comply with the requirements set forth in 38 
C.F.R. § 20.1404(b), the motion is dismissed without 
prejudice.



ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



